 


110 HR 691 IH: Fallen Servicemember Respectful Return Act
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 691 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Mr. Stupak introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to expedite the prompt return of the remains of deceased members of the Armed Forces to their loved ones for burial. 
 
 
1.Short titleThis Act may be cited as the Fallen Servicemember Respectful Return Act. 
2.FindingsCongress makes the following findings: 
(1)Members of the Armed Forces who die under the circumstances described in section 1481 of title 10, United States Code, have made the ultimate sacrifice for the United States, and their remains should be treated with the utmost reverence and respect.  
(2)The family and friends of a deceased member of the Armed Forces should be able to greet the remains of their loved one at an airport near the place designated for the disposition of the remains and provide for the burial of their loved one with proper honors and without undue delay or complication. 
(3)Rural areas are frequently served by smaller regional airports and are often a significant distance from a major airport, and the practice of the Department of Defense to finish the aircraft portion of the transportation of the remains of a deceased member of the Armed Forces at a major airport imposes undue burdens on the family and friends of the deceased member. 
3.Transportation of remains of deceased members of the Armed Forces and certain other personsSection 1482(a)(8) of title 10, United States Code, is amended by adding at the end the following new sentence: When transportation of the remains includes transportation by aircraft, the Secretary concerned shall provide, to the maximum extent possible, for delivery of the remains by air to the commercial, general aviation, or military airport nearest to the place selected by the designee or, if such a selection is not made, nearest to the cemetery selected by the Secretary.. 
 
